--------------------------------------------------------------------------------

Exhibit 10.5

NON-RECOURSE GUARANTY
 


 
This NON-RECOURSE GUARANTY (“Guaranty”) is executed as of April 19, 2006, by
MAGUIRE PROPERTIES, L.P., a Maryland limited partnership, having an address at
333 South Grand Avenue, Suite 400, Los Angeles, California 90071 (whether one or
more collectively referred to as “Guarantor”), for the benefit of GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation, having its principal
office at 600 Steamboat Road, Greenwich, Connecticut 06830 (“Lender”).
 
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Promissory Note dated of even date herewith,
executed by MAGUIRE PROPERTIES - PACIFIC CENTER, LLC, a Delaware limited
liability company (“Borrower”), and payable to the order of Lender in the
original principal amount of $121,200,000 (together with all renewals,
modifications, increases and extensions thereof, the “Note”), Borrower has
become indebted, and may from time to time be further indebted, to Lender with
respect to a loan (the “Loan”) which is evidenced by, among other things, that
certain Loan Agreement of even date herewith (the “Loan Agreement”) between
Borrower and Lender, and further evidenced, secured or governed by other
instruments and documents executed in connection with the Loan (together with
the Note and Mortgage, the “Loan Documents”); and
 
WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and
 
WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.
 
NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:
 
ARTICLE I
 


 
NATURE AND SCOPE OF GUARANTY
 
1.1 Guaranty of Obligation. Guarantor hereby irrevocably and unconditionally
guarantees to Lender and its successors and assigns the payment of the
Guaranteed Obligations as and when the same shall be due and payable, whether by
lapse of time, by acceleration of maturity or otherwise. Guarantor hereby
irrevocably and
 


--------------------------------------------------------------------------------





 
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor.
 
1.2 Definition of Guaranteed Obligations. As used herein, the term “Guaranteed
Obligations” means
 
(a) the obligations or liabilities of Borrower to Lender for any loss, damage,
cost, expense, liability, claim or other obligation (but excluding any punitive,
consequential or speculative damages) incurred by Lender (including attorneys’
fees and costs reasonably incurred) arising out of or in connection with the
occurrence of any of the following during the period which Guarantor owns any
direct or indirect interest in Borrower and Borrower owns the Property:
 
(i) fraud or intentional misrepresentation by Borrower or Guarantor in
connection with the Loan;
 
(ii) intentional physical waste of the Property (including, but not limited to,
waste due to gross negligence) by Borrower or any affiliate thereof; provided,
however, such physical waste shall exclude wear and tear of the Property that
occurs in the ordinary course of business of the Property by Borrower or any
affiliate thereof;
 
(iii) the material breach of any representation, warranty, covenant or
indemnification provision in that certain Environmental and Hazardous Substance
Indemnification Agreement of even date herewith given by Borrower to Lender or
in the Loan Agreement concerning environmental laws, hazardous substances or
asbestos;
 
(iv) the removal or disposal by Borrower or any affiliate thereof of any portion
of the Property after an Event of Default has occurred and while it is
continuing, unless such portion of the Property is replaced by an item of equal
or greater value as determined by Lender in its reasonable discretion;
 
(v) the misapplication or conversion by Borrower or any affiliate thereof of
(A) any insurance proceeds paid by reason of any loss, damage or destruction to
the Property, (B) any awards or other amounts received in connection with the
condemnation of all or a portion of the Property, (C) any Rents following an
Event of Default, or (D) any Rents paid more than one month in advance;
 
(vi) failure to pay charges for labor or materials or taxes or other charges
that can create liens superior to the lien of the Mortgage on any portion of the
Property, unless such taxes or other charges are being contested in accordance
with the Loan Documents or such taxes or charges have been delivered to Lender
in accordance with Section 3.4 of the Loan Agreement or Borrower has complied
with Section 5.2 of the Loan Agreement;
 
(vii) any security deposits collected by Borrower or any affiliate thereof with
respect to the Property which are not delivered to Lender upon a foreclosure of
the Property or other action in lieu thereof, except to the extent any such
security deposits were applied in accordance with the terms and conditions of
any of the Leases prior to the
 

2

--------------------------------------------------------------------------------





 
occurrence of the Event of Default that gave rise to such sale or foreclosure or
action in lieu thereof; and
 
(viii) Any of the representations contained in Section 4.33 of the Loan
Agreement shall have been untrue when made on the date hereof.
 
(b) the full amount of the Debt in the event that: (i) the first full Monthly
Debt Service Payment Amount (as defined in the Note) under the Note is not paid
when due; (ii) other than in connection with a default under subsection (x) of
the definition of Special Purpose Bankruptcy Remote Entity set forth in
Schedule 5 of the Loan Agreement, Borrower fails to maintain its status as a
Special Purpose Bankruptcy Remote Entity, as required by, and in accordance with
the terms and provisions of, the Loan Agreement and such failure results in the
substantive consolidation of Borrower with another Person; (iii) except as
otherwise permitted pursuant to the Loan Documents, Borrower fails to obtain
Lender’s prior written consent to any subordinate financing or other voluntary
lien encumbering the Property; (iv) except as otherwise permitted pursuant to
the Loan Documents, Borrower fails to obtain Lender’s prior written consent to
any assignment, transfer, or conveyance of the Property or any interest therein
as required by the Loan Agreement or the Mortgage; or (v) (A) if any petition
for bankruptcy, reorganization or arrangement pursuant to federal bankruptcy
law, or any similar federal or state law, shall be filed by Borrower or
Guarantor, or (B) if Borrower or Guarantor files an answer consenting to, or
otherwise joining in, any involuntary petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law filed against it by any other Person, or is found pursuant to a final,
unappealable order of a court of competent jurisdiction to have solicited or
caused to be solicited creditors to file any involuntary petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law against Borrower or Guarantor, or (C) if
Borrower or Guarantor are found, pursuant to a final unappealable order of a
court of competent jurisdiction, to have been in collusion with creditors that
initiate a bankruptcy action or proceeding against Borrower or Guarantor.
 
1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after (if Guarantor is a natural person) Guarantor’s
death (in which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The fact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Lender with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.
 
1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations and
the liabilities and obligations of Guarantor to Lender hereunder, shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of Borrower, or any other party, against Lender (other
than defenses based on the actual performance of the Guaranteed Obligations
sought to be enforced hereunder), or against payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with
 

3

--------------------------------------------------------------------------------





 
the Guaranteed Obligations (or the transactions creating the Guaranteed
Obligations) or otherwise, other than defenses based on the actual performance
of the Guaranteed Obligations sought to be enforced hereunder.
 
1.5 Payment By Guarantor. If all or any part of the Guaranteed Obligations shall
not be punctually paid when due, whether at demand, maturity, acceleration or
otherwise, Guarantor shall, within five (5) Business Days after written request
by Lender, and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed
Obligations to Lender at Lender’s address as set forth herein. Such demand(s)
may be made at any time coincident with or after the time for payment of all or
part of the Guaranteed Obligations, and may be made from time to time with
respect to the same or different items of Guaranteed Obligations. Such demand
shall be deemed made, given and received in accordance with the notice
provisions hereof.
 
1.6 No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other person, (ii) enforce
Lender’s rights against any collateral which shall ever have been given to
secure the Loan, (iii) enforce Lender’s rights against any other guarantors of
the Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty,
(v) exhaust any remedies available to Lender against any collateral which shall
ever have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
 
1.7 Waivers. Guarantor agrees to the provisions of the Loan Documents and,
except for notices expressly required under this Guaranty or the other Loan
Documents, hereby waives notice of (i) any loans or advances made by Lender to
Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Note, the Loan Agreement or of any other Loan Documents, (iv) the execution
and delivery by Borrower and Lender of any other loan or credit agreement or of
Borrower’s execution and delivery of any promissory notes or other documents
arising under the Loan Documents or in connection with the Property, (v) the
occurrence of any breach by Borrower or an Event of Default, (vi) Lender’s
transfer or disposition of the Guaranteed Obligations, or any part thereof,
(vii) sale or foreclosure (or posting or advertising for sale or foreclosure) of
any collateral for the Guaranteed Obligations, (viii) protest, proof of
non-payment or default by Borrower, or (ix) any other action at any time taken
or omitted by Lender, and, generally, all demands and notices of every kind in
connection with this Guaranty, the Loan Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations and the
obligations hereby guaranteed.
 
1.8 Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within five (5)
Business Days after demand by Lender, pay Lender all costs and expenses
(including court costs and attorneys’ fees) incurred by Lender in the
enforcement hereof or the preservation of Lender’s rights
 

4

--------------------------------------------------------------------------------





 
hereunder. The covenant contained in this Section shall survive the payment and
performance of the Guaranteed Obligations.
 
1.9 Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.
 
1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwith-standing
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates (unless and until
the Debt has been fully paid and the Guaranteed Obligations have been fully
satisfied or the Note is defeased in accordance with the terms of the Loan
Agreement) any and all rights it may now or hereafter have under any agreement,
at law or in equity (including, without limitation, any law subrogating the
Guarantor to the rights of Lender), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from Borrower
or any other party liable for payment of any or all of the Guaranteed
Obligations for any payment made by Guarantor under or in connection with this
Guaranty or otherwise.
 
1.11 Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Borrower or
any interest in Borrower, provided that Guarantor’s obligations under this
Guaranty shall be released in accordance with Section 5.26 of the Loan
Agreement.
 
ARTICLE II
 


 
EVENTS AND CIRCUMSTANCES NOT REDUCING
 
OR DISCHARGING GUARANTOR’S OBLIGATIONS
 
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following (except as
otherwise provided in the Loan Agreement), and waives any common law, equitable,
statutory or other rights (including without limitation rights to notice) which
Guarantor might otherwise have as a result of or in connection with any of the
following:
 
2.1 Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Debt, the Note, the Loan Agreement, the
other Loan Documents (other than this Guaranty), or any other document,
instrument, contract or understanding between Borrower and Lender, or any other
parties, pertaining to the Loan or any failure of Lender to notify Guarantor of
any such action.
 
 

5

--------------------------------------------------------------------------------





 
2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Lender to Borrower or any Guarantor.
 
2.3 Condition of Borrower or Guarantor. Except as otherwise provided under
applicable law, the insolvency, bankruptcy, arrangement, adjustment,
composition, liquidation, disability, dissolution or lack of power of Borrower,
Guarantor or any other party at any time liable for the payment of all or part
of the Guaranteed Obligations; or any dissolution of Borrower or Guarantor, or,
except as provided in the Loan Agreement, any sale, lease or transfer of any or
all of the assets of Borrower or Guarantor, or, except as provided in the Loan
Agreement, any changes in the shareholders, partners or members of Borrower or
Guarantor; or any reorganization of Borrower or Guarantor.
 
2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (iii) the officers or representatives executing the Note, the
Mortgage or the other Loan Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (iv) the Guaranteed Obligations
violate applicable usury laws, (v) the Borrower has valid defenses, claims or
offsets (whether at law, in equity or by agreement), other than a defense based
on the actual performance of the Guaranteed Obligations sought to be enforced
hereunder, which render the Guaranteed Obligations wholly or partially
uncollectible from Borrower, (vi) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Note, the Loan Agreement or any of the other Loan
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of whether Borrower or any other person be found not liable on the Guaranteed
Obligations or any part thereof for any reason, other than a finding based on
actual performance of the Guaranteed Obligations sought to be enforced
hereunder.
 
2.5 Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity (other than Guarantor) now or
hereafter liable, whether directly or indirectly, jointly, severally, or jointly
and severally, to pay, perform, guarantee or assure the payment of the
Guaranteed Obligations, or any part thereof, it being recognized, acknowledged
and agreed by Guarantor that Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support of any other party, and
Guarantor has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other parties will be
liable to pay or perform the Guaranteed Obligations, or that Lender will look to
other parties to pay or perform the Guaranteed Obligations.
 
2.6 Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Obligations.
 
 

6

--------------------------------------------------------------------------------





 
2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.
 
2.8 Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security, other than any loss, damage, liability or cost arising from
Lender’s or its agent’s gross negligence or willful misconduct following
Lender’s or its agent’s taking title to, or actual possession of, the Property,
and any neglect, delay, omission, failure or refusal of Lender (i) to take or
prosecute any action for the collection of any of the Guaranteed Obligations or
(ii) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose upon any security therefor, or
(iii) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Obligations.
 
2.9 Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Guaranteed Obligations.
 
2.10 Offset. The Note, the Guaranteed Obligations and the liabilities and
obligations of the Guarantor to Lender hereunder shall not be reduced,
discharged or released because of or by reason of any existing or future right
of offset, claim or defense of Borrower against Lender, or any other party, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise, other than a
defense based on actual performance of the Guaranteed Obligations sought to be
enforced hereunder.
 
2.11 Merger. The reorganization, merger or consolidation of Borrower into or
with any other corporation or entity.
 
2.12 Preference. Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.
 
2.13 Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, other than the gross negligence or willful
misconduct of Lender after Lender takes title to, or actual possession of, the
Property, whether or not such action or omission prejudices Guarantor or
increases the likelihood that Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it is the unambiguous and unequivocal
intention of Guarantor that Guarantor shall be obligated to pay the Guaranteed
Obligations when
 

7

--------------------------------------------------------------------------------





 
due, notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, other than the gross negligence or willful
misconduct of Lender after Lender takes title to, or actual possession of, the
Property, which obligation shall be deemed satisfied only upon the full and
final payment and satisfaction of the Guaranteed Obligations.
 
ARTICLE III
 


 
REPRESENTATIONS AND WARRANTIES
 
To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:
 
3.1 Benefit. Guarantor is an affiliate of Borrower, is the owner of a direct or
indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
 
3.2 Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of the Borrower
and is familiar with the value of any and all collateral intended to be created
as security for the payment of the Note or Guaranteed Obligations; however,
Guarantor is not relying on such financial condition or the collateral as an
inducement to enter into this Guaranty.
 
3.3 No Representation By Lender. Neither Lender nor any other party has made any
representation, warranty or statement to Guarantor in order to induce the
Guarantor to execute this Guaranty.
 
3.4 Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.
 
3.5 Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, charge, lien, or any contract, agreement
or other instrument to which Guarantor is a party or which may be applicable to
Guarantor, in each case which would have a material adverse effect on
Guarantor’s financial condition. This Guaranty is a legal and binding obligation
of Guarantor and is enforceable in accordance with its terms, except as limited
by general principles of equity and by bankruptcy, insolvency, reorganization,
arrangement, moratorium, receivership or other laws of general application
relating to or affecting the enforcement of creditors’ rights.
 
3.6 Survival. All representations and warranties made by Guarantor herein shall
survive the execution hereof.
 
 

8

--------------------------------------------------------------------------------





 
ARTICLE IV
 


 
SUBORDINATION OF CERTAIN INDEBTEDNESS
 
4.1 Subordination of All Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Borrower to Guarantor, whether
such debts and liabilities now exist or are hereafter incurred or arise, or
whether the obligations of Borrower thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the person or persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by Guarantor.
The Guarantor Claims shall include without limitation all rights and claims of
Guarantor against Borrower (arising as a result of subrogation or otherwise) as
a result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations. Upon the occurrence of an Event of Default or the occurrence of an
event which would, with the giving of notice or the passage of time, or both,
constitute an Event of Default, and in each case while such Event of Default or
event is continuing, Guarantor shall not receive or collect, directly or
indirectly, from Borrower any amount upon the Guarantor Claims.
 
4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application upon
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor, shall
constitute a credit upon the Guarantor Claims, then upon payment to Lender in
full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.
 
4.3 Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, Guarantor agrees to hold in
trust for Lender an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to Lender, and Guarantor covenants promptly to pay
the same to Lender.
 
4.4 Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the
 

9

--------------------------------------------------------------------------------





 
Guaranteed Obligations, regardless of whether such encumbrances in favor of
Guarantor or Lender presently exist or are hereafter created or attach. Until
the Debt shall have been fully paid and the Guaranteed Obligations fully
satisfied or this Guaranty is otherwise released, without the prior written
consent of Lender, Guarantor shall not (i) exercise or enforce any creditor’s
right it may have against Borrower, or (ii) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceedings (judicial or
otherwise, including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any liens, mortgages, deeds of trust, security interests,
collateral rights, judgments or other encumbrances on assets of Borrower held by
Guarantor.
 
ARTICLE V
 


 
MISCELLANEOUS
 
5.1 Waiver. No failure to exercise, and no delay in exercising, on the part of
Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.
 
5.2 Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing and shall be deemed to be received by the addressee on the
third day following the day such notice is deposited with the United States
Postal Service first class certified mail, return receipt requested, addressed
to the address, as set forth below, of the party to whom such notice is to be
given, or to such other addressee as either party shall in like manner designate
in writing. The addresses of the parties hereto are as follows:
 
Guarantor:

 
Maguire Properties, L.P.
333 South Grand Avenue, Suite 409
Los Angeles, California 90071
Attention: Mr. Robert F. Maguire III and
Mark T. Lammas, Esq.
 


 
 

10

--------------------------------------------------------------------------------





 
with a copy to:

 
Munger, Tolles & Olson LLP
355 South Grand Avenue, Suite 3500
Los Angeles, California 90071
Attention: Jeffrey A. Heintz, Esq.
Telecopier: (213) 638-5185
 
Lender:
 
Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: Mortgage Loan Department
Telecopier: (203) 618-2052
 
with a copy to: 

 
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022-3598
Attention: Stephen Gliatta, Esq.
Telecopier: (212) 836-8689
 
5.3 Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York and the applicable laws of the
United States of America. Any legal suit, action or proceeding against Guarantor
arising out of or relating to this Guaranty may at Lender’s option be instituted
in any federal or state court in the City of New York, County of New York
pursuant to Section 5-1402 of the New York General Obligations Law, and
Guarantor waives any objections which it may have now or hereafter based on
venue and/or forum non conveniens of any such suit, action or proceeding, and
Guarantor hereby irrevocably submits to the jurisdiction of any such court in
any suit, action or proceeding.
 
5.4 Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
 
5.5 Amendments. This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.
 
 

11

--------------------------------------------------------------------------------





 
5.6 Parties Bound; Assignment; Joint and Several. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Lender, assign any of its rights,
powers, duties or obligations hereunder, except as provided in the Loan
Agreement. If Guarantor consists of more than one person or party, the
obligations and liabilities of each such person or party shall be joint and
several.
 
5.7 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.
 
5.8 Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.
 
5.9 Counterparts. To facilitate execution, this Guaranty may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
 
5.10 Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor. The exercise by Lender of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.
 
5.11 Other Defined Terms. Any capitalized term utilized herein shall have the
meaning as specified in the Loan Agreement, unless such term is otherwise
specifically defined herein.
 
5.12 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR
AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
 

12

--------------------------------------------------------------------------------





 
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL
AGREEMENTS BETWEEN GUARANTOR AND LENDER RELATING TO THE SUBJECT MATTER HEREOF.
 
5.13 Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE MORTGAGE, OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
 
5.14 Cooperation. Guarantor acknowledges that Lender and its successors and
assigns may (i) sell this Guaranty, the Note and other Loan Documents to one or
more investors as a whole loan, (ii) participate the Loan secured by this
Guaranty to one or more investors, (iii) deposit this Guaranty, the Note and
other Loan Documents with a trust, which trust may sell certificates to
investors evidencing an ownership interest in the trust assets, or
(iv) otherwise sell the Loan or interest therein to investors (the transactions
referred to in clauses (i) through (iv) are hereinafter each referred to as
“Secondary Market Transaction”). Guarantor shall cooperate with Lender in
effecting any such Secondary Market Transaction and shall cooperate to implement
all requirements imposed by any Rating Agency involved in any Secondary Market
Transaction; provided, however, that Guarantor shall not be required to bear any
increased risk or incur any liability or cost as a result of such cooperation
and shall not be required to modify or amend this Guaranty if such modification
or amendment would (i) have a material adverse economic effect on Guarantor,
(ii) modify or amend any other material economic term of this Guaranty, or
(iii) otherwise materially increase the obligations or materially decrease the
rights of Guarantor pursuant to this Guaranty and the other Loan Documents.
Guarantor shall provide such information and documents relating to Guarantor,
Borrower, the Property and, to the extent available using commercially
reasonable efforts, any tenants of the Improvements as Lender may reasonably
request in connection with such Secondary Market Transaction. In addition,
Guarantor shall make available to Lender all information concerning its business
and operations that Lender may reasonably request; provided that Guarantor shall
not be required to incur any material cost with respect to such request. Lender
shall be permitted to share all such information with the investment banking
firms, Rating Agencies, accounting firms, law firms and other third-party
advisory firms involved with the Loan and the Loan Documents or the applicable
Secondary Market Transaction; provided that if Lender discloses the personal
financial statements of Guarantor to any investor in connection with a Secondary
Market Transaction, Lender shall cause such investor to execute a
confidentiality agreement reasonably acceptable to Guarantor. It is understood
that the information provided by Guarantor to Lender may ultimately be
incorporated into the offering documents for the Secondary Market
 

13

--------------------------------------------------------------------------------





 
Transaction and thus various investors may also see some or all of the
information. Lender and all of the aforesaid third-party advisors and
professional firms shall be entitled to rely on the information supplied by, or
on behalf of, Guarantor in the form as provided by Guarantor. Lender may
publicize the existence of the Loan in connection with its marketing for a
Secondary Market Transaction or otherwise as part of its business development.
 
5.15 Reinstatement in Certain Circumstances. If at any time any payment of the
principal of or interest under the Note or any other amount payable by the
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, if and to the extent such payment is in satisfaction of a Guaranteed
Obligation, the Guarantor’s obligations hereunder with respect to such payment
of the Guaranteed Obligation shall be reinstated as though such payment has been
due but not made at such time.
 
5.16 Intentionally Omitted.
 
5.17 Special California Provisions. Guarantor waives:
 
(a) all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as nonjudicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed the Guarantor’s rights of subrogation and reimbursement
against the Borrower by operation of Section 580d of the California Code of
Civil Procedure or otherwise;
 
(b) all rights and defenses that Guarantor may have because any of the
Borrower’s debt is secured by real property. This means, among other things:
(i) Lender may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower and (ii) if Lender forecloses
on any real property collateral pledged by Borrower: (A) the amount of the debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) Lender may collect from Guarantor even if Lender, by foreclosing on the real
property collateral, has destroyed any right Guarantor may have to collect from
Borrower;
 
(c) all benefits and defenses it may have under California Civil Code Section
2809 with respect to its obligations under this Guaranty and agrees that
Lender’s rights under the Loan Documents will remain enforceable even if the
amount secured by the Loan Documents is larger in amount and more burdensome
than that for which Borrower is responsible. Except as otherwise expressly
provided herein, the enforceability of this Guaranty against Guarantor shall
continue until all sums due under the Loan Documents have been paid in full and
shall not be limited or affected in any way by any impairment or any diminution
or loss of value of any security or collateral for Borrower’s obligations under
the Loan Documents, from whatever cause, the failure of any security interest in
any such security or collateral or any disability or other defense of Borrower,
any other guarantor of Borrower’s obligations under the Loan Documents, any
other pledgor of collateral for any person’s obligations to Lender or any other
person in connection with the Loan;
 
 

14

--------------------------------------------------------------------------------





 
(d) all benefits and defenses it may have under California Civil Code Sections
2845, 2849 and 2850 with respect to its obligations under this Guaranty,
including, without limitation, the right to require Lender to (A) proceed
against Borrower, any other guarantor of Borrower’s obligations under the Loan
Documents or any other person in connection with the Loan, (B) proceed against
or exhaust any other security or collateral Lender may hold or (C) pursue any
other right or remedy for Guarantor’s benefit, and agrees that Lender may
exercise its rights under this Guaranty without taking any action against
Borrower, any other guarantor of Borrower’s obligations under the Loan Documents
or any other Person in connection with the Loan, and without proceeding against
or exhausting any security or collateral Lender holds;
 
(e) all rights and defenses that are or may become available to Guarantor or
other surety by reason of California Civil Code Sections 2787 to 2855,
inclusive; and
 
(f) its rights under California Civil Code Sections 2847, 2848 and 2349 as they
relate to Guarantor’s obligations under this Guaranty to the extent inconsistent
with Section 1.10 hereof in each case until the Debt has been fully paid and the
Guaranteed Obligations fully satisfied.
 
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because any of the Guaranteed Obligations are secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.
 


 
[NO FURTHER TEXT ON THIS PAGE]
 

15

--------------------------------------------------------------------------------





 
EXECUTED as of the day and year first above written.
 


 


 
GUARANTOR:
     
MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership
     
By:
MAGUIRE PROPERTIES, INC.,
 
a Maryland corporation
 
its sole general partner
       
By:
/s/ Mark T. Lammas
   
Name: Mark T. Lammas
   
Title: SVP



 